DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Golf cart
The examiner first notes that the term “golf cart” is provided for in the preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 15-16, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohn et al. (US 2016/0082951) in view of Asada (US 2008/0246285).
In re claims 1, 5 and 20, Ohn discloses  an internal combustion engine (10) operably connected to a driveline, the internal combustion engine structured and operable to generate and deliver power to the driveline; a starter (15) operably coupled with the internal combustion engine and structured and operable to start the internal combustion engine; a battery (35) structured and operable to provide electrical energy 
Ohn differs in that it does not explicitly teach the integrated starter control unit is structured and operable to continuously during operation of the internal combustion engine monitor a state of charge of the battery. Attention, is directed to Asada which teaches continuously during operation of the internal combustion engine monitor a state of charge of the battery and based on the continuously monitored state of charge of the battery, continuously during operation of internal combustion engine control operation of the generator to thereby continuously during operation of internal combustion engine control the voltage output by the generator to the battery in order to continuously during operation of internal combustion engine maintain the state of charge of the battery within a desired range (par. 56, fig. 3-4). It would be obvious to one of ordinary skill in the art to modify the apparatus of Ohn, with the invention of Asada, as taught above, in order to ensure the battery is sufficiently charged.
Ohn also differs in that it doesn’t explicitly teach receiving information from a ground speed sensor of the golf car; and receiving information from a battery load sensor of the qolf car and using that information to control operation of the generator to thereby continuously during operation of internal combustion engine control the voltage output by the generator to the battery in order to continuously during operation of internal combustion engine maintain the state of charge of the battery within a desired range. The examiner notes that using vehicle speed and battery load are well known 
In re claims 2 and 7, Ohn discloses the starter and generator are combined to provide a starter-generator (HSG is a combined unit).
In re claims 3 and 8, Ohn as modified by Asada differs in that it doesn’t explicitly teach the starter-generator and the integrated starter control unit are integrated with the internal combustion engine to provide a unitary prime mover. Nonetheless, the examiner takes the position that it would be obvious to integrate the starter-generator and the integrated starter control with the internal combustion engine to provide a unitary prime mover since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
In re claims 4 and 9, Ohn as modified by Asada differs in that it doesn’t explicitly teach the internal combustion engine is a single cylinder engine. Nonetheless, the 
In re claim 6, Ohn as modified by Asada discloses continuously controlling operation of the generator comprises: via the integrated starter control unit, continuously controlling operation of the generator based on the generator operation data and the continuously monitored state of charge of the battery to thereby continuously control the voltage output by the generator to the battery to thereby continuously maintain the state of charge of the battery within a desired range (par. 45-52).
In re claims 15, 18 and 21, Ohn as modified by Asada differs in that it doesn’t explicitly teach continuously controlling the voltage output by the generator to the battery to continuously maintain the state of charge of the battery between 70% and 100% of full charge. Nonetheless, the examiner takes the position it would have been obvious to one having ordinary skill in the art at the time the invention was made to ensure the state of charge of the battery is within the specified range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re claims 16 and 22, Ohn teaches the integrated starter control unit is further structured and operable to receive feedback information from the generator regarding one or more operational parameter of the generator and based on the state of charge of the battery and the generator feedback information control operation of the generator in accordance with a battery charge profile to continuously control the voltage output by .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 15-23 have been considered but are moot because they are directed to the claims as amended. The examiner addressed the amendments in view of newly cited reference to Kiuchi, as noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614